Little, J.
Under the decision of this court in Thomas v. State, 38 Ga. 117, a verdict upon an indictment for murder finding the accused guilty of “involuntary manslaughter” is too vague and uncertain to .support a judgment of any kind. Though complaint of such a verdict was made in a motion for a new trial and not by a motion in arrest of judgment, it was not legitimate to refer either to the evidence •or the charge of the court for the purpose of ascertaining what the verdict really meant.

Judgment reversed.


Atl the Justices concurring, except